Matter of Brennan v Drysdale (2020 NY Slip Op 01952)





Matter of Brennan v Drysdale


2020 NY Slip Op 01952


Decided on March 19, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2020

Acosta, P.J., Richter, Manzanet-Daniels, Gische, Kapnick, JJ.


1179 CR-4728-20NY 

[*1]In re Bridget G. Brennan, etc., Petitioner,
vHon. Althea Drysdale, etc., et al., Respondents.


Cyrus R. Vance, Jr., District Attorney, New York (Valerie Figueredo of counsel), for petitioner.
Letitia James, Attorney General, New York (James B. Cooney of counsel), for Hon. Althea Drysdale, respondent.
Cohen, Frankel & Ruggiero, LLP, New York (Mark I. Cohen of counsel), for Miguel Rodriguez, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied, as moot, and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: 	MARCH 19, 2020
CLERK